722 N.W.2d 804 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Quentin JOHNSTON, Defendant-Appellant.
Docket No. 130526. COA No. 254284.
Supreme Court of Michigan.
October 31, 2006.
By order of July 19, 2006, the application for leave to appeal the October 27, 2005 judgment of the Court of Appeals was granted, 475 Mich. 907, 717 N.W.2d 333 (2006). Counsel for the defendant, John F. Royal and Cornelius Pitts, have filed a motion to withdraw as counsel, citing financial hardship. On order of the Court, the motion to withdraw as counsel is GRANTED. MCR 7.316(A)(7).
We further ORDER the Wayne Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint John F. Royal to represent the defendant in this Court.